DETAILED ACTION
This action is in reply to papers filed 8/23/2022.  Claims 1-11, 13 and 15 are pending with claims 11 and 13 examined herein.

Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20180327717A1, Published 11/15/2018.

              Withdrawn Claim Rejections
Applicant’s arguments regarding the 35 U.S.C. 102 (a)(1)/(a)(2) rejection of claim 13 as being anticipated by Mehta et al. (Cardiovascular Research, Volume 91, Issue 4, 1 September 2011, Pages 577–586) has been fully considered, and is found persuasive.  Specifically, Examiner notes that Mehta does not disclose the episomal vector is complexed with a liposome, as recited in amended claim 13. 
Applicant’s arguments regarding the 35 U.S.C. 103 (a) rejection of claim 11 as being unpatentable over Mehta et al. (Cardiovascular Research, Volume 91, Issue 4, 1 September 2011, Pages 577–586) Yazawa et al. (Nature. 2011 Mar 10;471(7337):230-4) has been fully considered, and is found persuasive.  Specifically, Examiner notes that neither Mehta nor Yazawa teach the episomal vector is complexed with a liposome, as recited in amended claim 11. 

Rejections Necessitated by Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Prior Art Rejection 1
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al. (Cardiovascular Research, Volume 91, Issue 4, 1 September 2011, Pages 577–586, previously cited) in view of Yazawa et al. (Nature. 2011 Mar 10;471(7337):230-4, previously cited) and Han et al. (Biochem Biophys Res Commun. 2015 May 29;461(2):348-53.).

Mehta et al. teach that in the seminal paper by Takahashi and colleagues, it was demonstrated, for the first time, that fibroblasts could be reprogrammed by ectopic retroviral expression of transcription factors (Oct-4, Sox2, c-Myc, and Klf4) to generate human induced pluripotent stem cells (hiPSCs) that shared similar pluripotency to hESCs. Similar virus-based reprogramming techniques have been able to generate hiPSCs that could be differentiated into various cell types, including cardiomyocytes. However, Mehta notes that viral vectors are associated with major drawbacks, such as genomic integration, insertional mutations, residual transgene expression, and tumorigenesis, which may limit the clinical application of hiPSC-derived cell types. In the clinical setting, therefore, vector integration-free methods are preferred. Mehta notes that although virus-free and vector-free hiPSCs have been derived by recently, there is a paucity of information on the cardiomyogenic potential of virus-free hiPSCs (paragraph bridging Pg. 577 and 578- Pg. 578, Col. 1, para. 1).
Towards this end, and with regards to claim 11, in-part, and Mehta generated five virus-free hiPSC clones using two episomal vectors (containing Oct-4, Sox2, Klf4, c-myc, Nanog, Lin28, and SV40L), via nucleofection,  by reprogramming human fibroblast cells. The visual morphology of these hiPSCs was similar to hESC colonies (e.g. compact colonies, high nucleus-to-cytoplasm ratios, and prominent nucleoli), on feeders as well as feeder-free culture, with normal karyotype (Pg. 579, paragraph bridging Col. 1 and Col. 2). To induce cardiomyocyte differentiation, the hiPSCs were cultivated in suspension, where they formed three-dimensional differentiating cell aggregates (EBs) in the presence of SB203580 for 8 days. Embryoid bodies were plated, and rhythmically contracting areas appeared as early as 11 days post-differentiation. Real-time PCR analysis demonstrated that initiation of differentiation was accompanied by a significant decrease in pluripotency marker (Oct-4) levels by day 7, followed by up-regulation of markers of mesodermal commitment towards cardiogenesis. Cardiac progenitor marker (Isl1, a marker of the secondary heart field) and cardiac-associated transcriptional factors (Nkx.2.5, Hand1, and GATA4) increased significantly by day 7 in comparison to day 0 of differentiation. Concomitant with the increased expression of cardiac transcriptional factors, significant up-regulation was also observed for cardiac-specific structural and sarcomeric proteins (actinin, troponins, MYH7, and MLC2v) by days14 and 21. Furthermore, ion channel proteins [Cav1.3, encoding the α1D subunit of the L-type calcium channel; KCNH2 (hERG), mediating the rapid delayed rectifier potassium current (IKr); and the hyperpolarization-activated cyclic nucleotide-gated potassium channel (HCN2), responsible for the If pacemaker current]  were significantly up-regulated by day 21 of differentiation (Figure 2) (Pg. 580, paragraph bridging Col. 1-Col. 2 -Pg. 581, Col. 1). Mehta notes that PCR analysis failed to detect episomal vector integration in the genome of the iPSCs (Pg. 583, Col. 2, line 2+).
Mehta concludes by teaching the reprogramming of differentiated somatic cells to pluripotency holds great promise for drug discovery and developmental biology. Continuing, Mehta notes that this opens an opportunity to offer hope that patient-specific hiPSCs could generate clinically useful cell types for autologous therapy aimed at repairing defects arising from injury, illness, and ageing (paragraph bridging Pg. 582 and Pg. 583).
 However, Mehta fails to teach the fibroblasts are derived from a patient with Timothy syndrome (as further in claim 11).
Before the effective filing date of the claimed invention, to generate human induced pluripotent stem cells from Timothy Syndrome patients (as further in claim 11), Yazawa et al. obtained dermal fibroblasts from two patients by punch biopsy. Yazawa confirmed the presence of the TS mutation in these cells by sequencing the genomic DNA using two primer sets that recognize exon 8a in CACNA1C 4. Yazawa next reprogrammed the fibroblasts to generate iPSCs using four retroviruses containing SOX2, OCT3/4, KLF4 and C-MYC20, 21. Three to four weeks after the infection, Yazawa picked human embryonic stem cell (hESC)-like colonies based on their morphology and expanded them for characterization and in vitro differentiation into cardiac cells (Fig. 1a). To generate human cardiomyocytes (CMs) from iPSCs, Yazawa first prepared embryoid bodies (EBs) from five control and five TS iPSC lines. After one week in suspension culture (d7), Yazawa placed ~80 EBs onto gelatin-coated 100 mm dishes to allow EBs to attach. Thirty days (d37) after plating, Yazawa observed that ~0.5–20 % of the EBs showed rhythmic contractions (Fig. 1c). RT-PCR analysis revealed that the spontaneously contracting EBs expressed cardiac markers (Fig. 1d) and both exons 8 and 8A of CAC-NA1C but not NANOG indicating that these contain CMs but not iPSCs (Pg. 2, para. 2-Pg. 3, para. 2; Abstract).
However, neither Mehta nor Yazawa teach episomal vectors are complexed with liposomes (as further in claim 11).
Before the effective filing date of the claimed invention, Han et al. taught that although episomal vectors are commonly transported into cells by electroporation, a number of electroporation-derived problems, such as cell death (Pg. 348, Col. 2, para. 1) have led to the search for alternative transfection protocols, such as the use of transfection reagents, which are inexpensive and easy to handle. Polyplex-mediated transport of episomal vectors into the cytoplasm has been conducted successfully in immortalized cell lines, but no report exists of successful transfection of primary cells using this method. Accordingly, we sought to optimize the conditions for polyplex-mediated transfection for effective delivery of episomal vectors into the cytoplasm of primary mouse embryonic fibroblasts. Episomal vectors were complexed with the commercially available transfection reagents Lipofectamine 2000 (a liposome) (as in claim 11), FuGEND HD and jetPEI (Abstract). Han observed the cell viability exceeded 90% when the transfection reagent used was Lipofectamine 2000  and a transfection efficiency of around 9% (Pg. 350, Col. 1, para. 1).
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A, B and G are applicable.  Before the effective filed date of the claimed invention, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of Mehta et al., wherein Mehta teaches a method of episomal-mediated reprogramming of fibroblasts into cardiomyocytes via nucleofection, with the teachings of Yazawa et al., wherein Yazawa teaches a method of reprogramming fibroblasts from Timothy syndrome patients into cardiomyocytes and Han et al., wherein Han teaches liposome mediated transfection of primary cells led to an over 90% cell viability, with a reasonable expectation of success. 
That is, one of ordinary skill in the art would have found it prima facie obvious to use the liposome of Han to transfect the fibroblasts of Mehta with the episomal vectors for the purpose of increasing cell viability among the transfected cells. The skilled artisan would have found it prima facie obvious to make this substitution because Mehta uses nucleofection, a type of electroporation, to transfect the cells. Han teaches electroporation can potentially lead to cell death.  
A reasonable expectation is present here as Mehta observed a decrease in pluripotency markers concomitant with an increase in cardiomyocyte cell markers when fibroblasts were episomally reprogrammed. A person of skill in the art would have been motivated to use the episomal-mediated reprogramming method of Mehta to derive the cardiomyocytes of Yazawa because Mehta specifically teaches viral vectors, such as the retroviral vector used in Yazawa, are associated with major drawbacks, such as genomic integration, insertional mutations, residual transgene expression, and tumorigenesis, which may limit the clinical application of hiPSC-derived cell types.    
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious. 


Prior Art Rejection 2
Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mehta et al. (Cardiovascular Research, Volume 91, Issue 4, 1 September 2011, Pages 577–586) and Han et al. (Biochem Biophys Res Commun. 2015 May 29;461(2):348-53.).

Claim interpretation: Per para. 46 of the PgPub, a control cell is a cell derived from a healthy individual with no apparent cardiac disease. The rejection below is made in view of this interpretation. 

Mehta et al. teach that in the seminal paper by Takahashi and colleagues, it was demonstrated, for the first time, that fibroblasts could be reprogrammed by ectopic retroviral expression of transcription factors (Oct-4, Sox2, c-Myc, and Klf4) to generate human induced pluripotent stem cells (hiPSCs) that shared similar pluripotency to hESCs. Similar virus-based reprogramming techniques have been able to generate hiPSCs that could be differentiated into various cell types, including cardiomyocytes. However, Mehta notes that viral vectors are associated with major drawbacks, such as genomic integration, insertional mutations, residual transgene expression, and tumorigenesis, which may limit the clinical application of hiPSC-derived cell types. In the clinical setting, therefore, vector integration-free methods are preferred. Mehta notes that although virus-free and vector-free hiPSCs have been derived recently, there is a paucity of information on the cardiomyogenic potential of virus-free hiPSCs (paragraph bridging Pg. 577 and 578- Pg. 578, Col. 1, para. 1).
Towards this end, and with regards to claim 13, Mehta generated five virus-free hiPSC clones using two episomal vectors (containing Oct-4, Sox2, Klf4, c-myc, Nanog, Lin28, and SV40L) by reprogramming human fibroblast cells (i.e. control cell). The visual morphology of these hiPSCs was similar to hESC colonies (e.g. compact colonies, high nucleus-to-cytoplasm ratios, and prominent nucleoli), on feeders as well as feeder-free culture, with normal karyotype (Pg. 579, paragraph bridging Col. 1 and Col. 2). To induce cardiomyocyte differentiation, the hiPSCs were cultivated in suspension, where they formed three-dimensional differentiating cell aggregates (EBs) in the presence of SB203580 for 8 days. Embryoid bodies were plated, and rhythmically contracting areas appeared as early as 11 days post-differentiation. Real-time PCR analysis demonstrated that initiation of differentiation was accompanied by a significant decrease in pluripotency marker (Oct-4) levels by day 7, followed by up-regulation of markers of mesodermal commitment towards cardiogenesis. Cardiac progenitor marker (Isl1, a marker of the secondary heart field) and cardiac-associated transcriptional factors (Nkx.2.5, Hand1, and GATA4) increased significantly by day 7 in comparison to day 0 of differentiation. Concomitant with the increased expression of cardiac transcriptional factors, significant up-regulation was also observed for cardiac-specific structural and sarcomeric proteins (actinin, troponins, MYH7, and MLC2v) by days14 and 21. Furthermore, ion channel proteins [Cav1.3, encoding the α1D subunit of the L-type calcium channel; KCNH2 (hERG), mediating the rapid delayed rectifier potassium current (IKr); and the hyperpolarization-activated cyclic nucleotide-gated potassium channel (HCN2), responsible for the If pacemaker current]  were significantly up-regulated by day 21 of differentiation (Figure 2) (Pg. 580, paragraph bridging Col. 1-Col. 2 -Pg. 581, Col. 1). Mehta notes that PCR analysis failed to detect episomal vector integration in the genome of the iPSCs (Pg. 583, Col. 2, line 2+).
However, Mehta fails to teach episomal vectors are complexed with liposomes (as further in claim 13).
Before the effective filing date of the claimed invention, Han et al. taught that although episomal vectors are commonly transported into cells by electroporation, a number of electroporation-derived problems, such as cell death (Pg. 348, Col. 2, para. 1) have led to the search for alternative transfection protocols, such as the use of transfection reagents, which are inexpensive and easy to handle. Polyplex-mediated transport of episomal vectors into the cytoplasm has been conducted successfully in immortalized cell lines, but no report exists of successful transfection of primary cells using this method. Accordingly, we sought to optimize the conditions for polyplex-mediated transfection for effective delivery of episomal vectors into the cytoplasm of primary mouse embryonic fibroblasts. Episomal vectors were complexed with the commercially available transfection reagents Lipofectamine 2000 (a liposome) (as in claim 11), FuGEND HD and jetPEI (Abstract). Han observed the cell viability exceeded 90% when the transfection reagent used was Lipofectamine 2000  and a transfection efficiency of around 9% (Pg. 350, Col. 1, para. 1).
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A, B and G are applicable.  Before the effective filed date of the claimed invention, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of Mehta et al., wherein Mehta teaches a method of episomal-mediated reprogramming of fibroblasts into cardiomyocytes via nucleofection, with the teachings of Han et al., wherein Han teaches liposome mediated transfection of primary cells led to an over 90% cell viability, with a reasonable expectation of success. 
That is, one of ordinary skill in the art would have found it prima facie obvious to use the liposome of Han to transfect the fibroblasts of Mehta with the episomal vectors for the purpose of increasing cell viability among the transfected cells. The skilled artisan would have found it prima facie obvious to make this substitution because Mehta uses nucleofection, a type of electroporation, to transfect the cells. Han teaches electroporation can potentially lead to cell death.  
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious. 


Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632